Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrase “is provided” should be removed and is not narrative.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


11 recites the limitation "the connecting body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Westfall et al. (U.S. Publication 2009/0266211), herein referred to as Westfall. 
In regards to claim 6, Westfall discloses a groove processing apparatus (11) for processing (capable of processing) a groove having a cross-section of a triangular shape in a side of a plate-shaped material (e.g. workpiece 104), the groove processing apparatus comprising: a cutting member (202) configured to cut a side of the plate-shaped material (e.g. figs 10A-10D); 
a first driving part (actuator 216) configured to rotate the cutting member (202) around an axis (vertical axis; center of rotation of arrow A1) parallel to a first cutting direction (Z1) corresponding to a height direction (e.g. thickness) of the plate shaped material, the first direction (Z1) being orthogonal to a second direction (LM) corresponding to a length direction of the plate-shaped material; 
a second driving part (212) configured to move the cutting member in the first direction (Z1) or an opposite direction thereto (“Piston-cylinder assembly 212 controls the movement of the cutting element 202 in the vertical plane, Z1” paragraph [0064]) 

a support part (310) guiding the plate material (104) in a predetermined direction (LM) and supporting the plate material during a process of cutting the plate material;
and a guide part (frame 204) provided at one side of the support part  (310) to guide the movement of the cutting member in the groove processing directions,
wherein the first driving part (216) moves the cutting member (202) to first and second positions corresponding to two sides of the triangular shape having a same vertex (BC2; BC3; figs. 11E; paragraph [0080]), 
wherein the cutting member cuts the side of the plate shaped material while moving in the first direction (Z1) or the opposite direction thereto by the second driving part at the first and second positions (The blade is positioned above the workpiece 104. The cut BC2 is made by simultaneously lowering the blade along axis Z1 into contact with the workpiece 104 and moving the workpiece, left to right, along the linear path LM. A reverse cut BC3 is made in a similar manner, as seen in FIGS. 11C-E, where the blade is positioned, and dropped through the workpiece while the piece is moved along path LM, right to left; paragraph [0080]), 
wherein the first driving part (216) includes a rotating body (the body connected to pulleys 214) connected to the cutting member (202) directly or indirectly to be rotated with the cutting member (202) around the axis (about arrow A1) parallel to the first direction (z1), and wherein the third driving part (ball screw shaft; paragraph [0064] ) is configured to move the rotating body (connected to pulleys 214) in the third direction (T1) or the opposite direction thereto. 

In regards to claim 8, Westfall discloses wherein the guide part (frame 204) includes a frame (rails in Z1 direction; Fig 5A) provided at one side of the support part (310) and a slider (204) moving along the frame in the first direction (Z1) or the opposite direction thereto.  
In regards to claim 9, Westfall discloses wherein the rotating body (body near pulleys 214) is connected to the slider (204), and wherein the first driving part (actuator 216) further includes a connecting body (pulleys) connecting the rotating body (body near pulleys 214) and the cutting member (202) to each other and rotated together with the rotating body and is movable together with the slider (204) in the first direction (Z1) or the opposite direction thereto.  
In regards to claim 10, Westfall discloses wherein the second driving part (actuator/piston cylinder assembly 212; paragraph [0064]) includes a driving shaft (piston) having one end portion connected to the slider (204) and a driving shaft (shaft) driving part (actuator/motor) installed at the frame (204) to reciprocate the driving shaft in the first direction (z1) or the opposite direction thereto.  
In regards to claim 11, Westfall discloses further comprising a cutting member (202) driving part (motor) provided at the connecting body (pulleys) to move together with the connecting body and driving the cutting member.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAURA M LEE/Primary Examiner, Art Unit 3724